Status of Application
1.	Claims 1-9 and 11 are pending in the application. Each of said claims was allowed in the previous Office Action and remains as such herein.  
Corrected Notice of Allowability
2.	This corrected notice of allowability is send in order to consider the IDS filed after allowance on 05/05/2021. No changes are made to the allowed claims or to the reasons for allowance. 
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 07/07/2021 was filed after the mailing date of the Notice of Allowability on 05/05/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
4.	Claims 1-9 and 11 are allowed.
Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance: The prior art of record, either alone or in combination, fails to anticipate or render obvious the instantly claimed method for producing a calcium carbonate porous sintered body.  Specifically, the prior art fails to teach a method wherein a dispersion liquid is prepared that comprises calcium carbonate and a gelling agent, adding a foaming agent thereto and stirring so as to form a foam, transforming the resultant foam into a gel, and thereafter sintering said gel to form a sintered calcium carbonate body that has porosity. 
The most relevant prior art references found Someya et al (US 5187125) and Ishida et al (DE 19507309 A1). The difference from instant claims is that while Someya et al teaches a process for producing a sintered body of calcium carbonate, it teaches that the inventive method is based on cold pressing a calcium carbonate powder, and does not teach a process in which a dispersion liquid containing calcium carbonate is foamed, gelled, and thereafter sintered to form a porous sintered calcium carbonate body. Ishida et al also teaches a production method for a calcium carbonate sintered body, but teaches sintering in a powder state and provides no teaching or motivation for forming a foam and gel from a dispersion liquid leading to a porous sintered body. For the above reasons, the subject matter of the amended instant claims is neither taught nor suggested by the prior art of record. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596. The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOAH S WIESE/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        
NSW20 July 2021